DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 03/04/2022 have been considered by the examiner (see attached PTO-1449 forms).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,962,955 B2 and claims 1-18 of U.S. Patent No. 11,300,942 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because a later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
Instant Application
US Patent Number 10,962,955 B2
1. (ORIGINAL) A method for monitoring a hydraulic apparatus, the method comprising: establishing an interface between a sensor cluster and a main output of a pump of the hydraulic apparatus, the interface comprising a channel operatively coupled to the sensor cluster; sampling a set of data streams, derived from outputs of the sensor cluster; performing a set of transformation operations upon the set of data streams, wherein the set of operations comprises processing the set of data streams with a neural network model; identifying a set of unique signatures corresponding to states and events of a set of subcomponents of the hydraulic apparatus upstream, at, and downstream of the main output of the pump, from the set of transformation operations; and returning an analysis of the set of subcomponents of the hydraulic apparatus, based upon the set of unique signatures.

10. A method for monitoring a hydraulic apparatus, the method comprising: establishing an interface between a sensor cluster and a main output of a pump of the hydraulic apparatus, the interface comprising a channel operatively coupled to the sensor cluster, and the sensor cluster comprising a pump demand sensor coupled to a vehicle interface of a vehicle comprising the hydraulic apparatus, the pump demand sensor configured to monitor engine speed of the vehicle; sampling a set of data streams, derived from outputs of the sensor cluster; performing a set of transformation operations upon the set of data streams, wherein the set of transformation operations includes a disaggregation operation; identifying a set of unique signatures corresponding to states and events of a set of subcomponents of the hydraulic apparatus upstream, at, and downstream of the main output of the pump, from the set of transformation operations; and returning an analysis comprising a recommended action for improving or maintaining proper performance of the hydraulic apparatus, based upon the set of unique signatures.

13. The method of claim 10, wherein performing the disaggregation operation comprises extracting data subsets and unique signatures, from the set of data streams, corresponding to individual subcomponents of the set of subcomponents, wherein the disaggregation operation comprises implementation of a recurrent neural network (RNN) with long short-term memory (LSTM) architecture.





Instant Application 
US Patent Number 11,300,942 B2
1. (ORIGINAL) A method for monitoring a hydraulic apparatus, the method comprising: establishing an interface between a sensor cluster and a main output of a pump of the hydraulic apparatus, the interface comprising a channel operatively coupled to the sensor cluster; sampling a set of data streams, derived from outputs of the sensor cluster; performing a set of transformation operations upon the set of data streams, wherein the set of operations comprises processing the set of data streams with a neural network model; identifying a set of unique signatures corresponding to states and events of a set of subcomponents of the hydraulic apparatus upstream, at, and downstream of the main output of the pump, from the set of transformation operations; and returning an analysis of the set of subcomponents of the hydraulic apparatus, based upon the set of unique signatures.

9. A method for monitoring a hydraulic apparatus, the method comprising: establishing an interface between a sensor cluster and a main output of a pump of the hydraulic apparatus, the interface comprising a channel operatively coupled to the sensor cluster and the sensor cluster comprising a pump demand sensor comprising a link to a vehicle interface of a vehicle associated with the hydraulic apparatus, the pump demand sensor configured to monitor engine speed of the vehicle; sampling a set of data streams, derived from outputs of the sensor cluster; performing a set of transformation operations upon the set of data streams; identifying a set of unique signatures corresponding to states and events of a set of subcomponents of the hydraulic apparatus upstream, at, and downstream of the main output of the pump, from the set of transformation operations; and returning an analysis comprising a recommended action for improving or maintaining proper performance of the hydraulic apparatus, based upon the set of unique signatures.

12. The method of claim 9, wherein performing the set of transformation operations comprises extracting data subsets and unique signatures, from the set of data streams, corresponding to individual subcomponents of the set of subcomponents, with implementation of a recurrent neural network (RNN) with one or more encoders.



	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Furem et al. [US Patent Application Publication 2010/0185416 A1; hereinafter “Furem”] in view of Carpenter et al. [US Patent Application Publication 2016/0195093 A1; hereinafter “Carpenter”].
Regarding claim 1, Furem teaches a method for monitoring a hydraulic apparatus (machine data management system comprise a machine - 0166), the method comprising: 
establishing an interface between a sensor cluster (sensors can be communicatively coupled to an information device – 0167) and a main output of a pump of the hydraulic apparatus (machine can be a truck, locomotive, automobile, pump... – 0166), the interface comprising a channel operatively coupled to the sensor cluster (sensors can be communicatively coupled to an information device – 0167); 
sampling a set of data streams, derived from outputs of the sensor cluster (2100, data can be received – 0177) (sampling rate – 0183); 
performing a set of transformation operations upon the set of data streams (information device can be adapted to store, process, filter, correlate, transform, compress, analyze, report, render … - 0177), wherein the set of operations comprises processing the set of data streams with a neural network model (filter, correlate, transform, compress - 0177) (correlated variables - 0207) (pattern classification and/or recognition algorithm, data mining — 0208); 
identifying a set of unique signatures (predetermined standards) corresponding to states and events (failures, error, performance states/events) (0186) (also characteristic vibration signature – 0210) of a set of subcomponents of the hydraulic apparatus (bearing, wear pad, engine, gear, and/or valve, etc.), from the set of transformation operations (0187); and 
returning an analysis (machine analysis functions can evaluate events associated with the machine - 0190) of the set of subcomponents of the hydraulic apparatus, based upon the set of unique signatures (recommend a course of action related to the operation and/or maintenance of the machine - 0192).
While Furem teaches the above limitations, Furem does not specifically disclose the channel features.
However, Carpenter teaches a flow monitoring device for a hydraulic pump having a channel inline with and receiving (via inlet 38 and outlet 40 - 0013) flow from a main output of a pump of the hydraulic apparatus (fluid flow passing from the hydraulic pump – 0012) during operation upstream (pressure port 52), at (pressure port 54 – 0015), and downstream (located downstream of the throat – 0016) of the main output of the pump.
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Furem with the flow monitoring device integration for monitoring the health of the hydraulic pump to avoid pump failure and minimizing backpressure on the hydraulic pump (0019, 0022).

Regarding claim 2, Furem teaches the sensor cluster comprises a pump demand sensor in communication with a portion of the hydraulic apparatus, the pump demand sensor configured to monitor operational demand on the hydraulic apparatus (plurality of sensors, pressure, temperature, flow, position, velocity – 0167).

Regarding claim 3, Furem teaches the sensor cluster further comprises a pressure sensor, a temperature sensor, and a flow sensor (plurality of sensors, pressure, temperature, flow, position, velocity – 0167).

Regarding claim 4, Furem teaches establishing the interface comprises retaining one or more sensors of the sensor cluster inline with a flow path from the main output of the pump (0099) (0142) (0167) (any of sensors can be communicatively coupled - 0172).

Regarding claim 5, Furem teaches the neural network model comprises recurrent neural network (RNN) architecture, and wherein the set of transformations comprises data filtering and Fourier transformation operations (filter, correlate, transform, compress - 0177) (correlated variables — 0207) (pattern classification and/or recognition algorithm, data mining — 0208).

Regarding claim 6, Furem teaches the neural network model comprises architecture for encoding multivariate time series data of the set of data streams, in an unsupervised manner (filter, correlate, transform, compress - 0177) (correlated variables - 0207) (pattern classification and/or recognition algorithm, data mining — 0208).

Regarding claim 7, Furem teaches performing the set of transformation operations comprises performing a masking operation with the set of data streams, and wherein the neural network model comprises an encoder structured to process outputs of the masking operation (filter, correlate, transform, compress - 0177) (correlated variables — 0207) (pattern classification and/or recognition algorithm, data mining — 0208) (analyzing variables associated with the machine can comprise utilizing a pattern classification and/or recognition algorithm – 0208).

Regarding claim 8, Furem teaches identifying the set of unique signatures comprises: collecting a set of training data streams from the sensor cluster and a vacuum pressure sensor, the set of training data streams corresponding to temperature data, pressure data, flow data, pump demand data, and vacuum pressure data in association with subcomponents of the hydraulic apparatus (analyzing variables associated with the machine can comprise utilizing a pattern classification and/or recognition algorithm – 0208); applying one or more of the set of transformation operations to the set of training data streams; creating a training dataset derived from the set of training data streams and the set of transformation operations; and training the neural network model in one or more stages, based upon the using the training dataset (adaptively trained – 0208).

Regarding claim 9, Furem teaches training the neural network model comprises performing unsupervised training with the set of training data streams in a first phase, and performing back-propagation in a second phase (filter, correlate, transform, compress - 0177) (correlated variables — 0207) (pattern classification and/or recognition algorithm, data mining — 0208) (analyzing variables associated with the machine can comprise utilizing a pattern classification and/or recognition algorithm – 0208).

Regarding claim 10, Furem teaches returning the analysis comprises returning information pertaining to a failure event and a cause of the failure event of a subcomponent of the hydraulic apparatus (failures, error, performance states/events) (0186) (also characteristic vibration signature – 0210).

Regarding claim 11, Furem teaches the failure event comprises at least one of a subcomponent leakage event and a subcomponent wear-associated event (machine analysis functions can evaluate events associated with the machine - 0190).

Regarding claim 12, Furem teaches returning, based upon the analysis, a recommended action for improving or maintaining proper performance of the hydraulic apparatus (recommend a course of action related to the operation and/or maintenance of the machine - 0192).

Regarding claim 13, Furem teaches based upon the analysis, executing the recommended action, wherein executing the recommended action comprises at least one of: generating and executing instructions for remotely adjusting a state of the hydraulic apparatus, performing a maintenance check on the hydraulic apparatus, facilitating proactive management of equipment deployment, and performing an inventory management operation in relation to replacement of subcomponents of the hydraulic apparatus (recommend a course of action related to the operation and/or maintenance of the machine - 0192).

Regarding claim 14, Furem teaches a method for monitoring a hydraulic apparatus (machine data management system comprise a machine - 0166), the method comprising: 
sampling a set of data streams, derived from outputs of a sensor cluster (2100, data can be received – 0177) (sampling rate – 0183), the sensor cluster interfaced, at least in part, with a main output of a pump of the hydraulic apparatus (machine can be a truck, locomotive, automobile, pump... – 0166); 
performing a set of transformation operations upon the set of data streams (information device can be adapted to store, process, filter, correlate, transform, compress, analyze, report, render … - 0177), wherein the set of operations comprises processing the set of data streams with a neural network model and performance of a classification operation (filter, correlate, transform, compress - 0177) (correlated variables - 0207) (pattern classification and/or recognition algorithm, data mining — 0208); 
identifying a set of unique signatures (predetermined standards) corresponding to states and events (failures, error, performance states/events) (0186) (also characteristic vibration signature – 0210) of a set of subcomponents of the hydraulic apparatus (bearing, wear pad, engine, gear, and/or valve, etc.) from the set of transformation operations (0187); and 
returning an analysis of the set of subcomponents of the hydraulic apparatus, based upon the set of unique signatures.
While Furem teaches the above limitations, Furem does not specifically disclose the channel features.
However, Carpenter teaches a flow monitoring device for a hydraulic pump having a channel inline with and receiving (via inlet 38 and outlet 40 - 0013) flow from a main output of a pump of the hydraulic apparatus (fluid flow passing from the hydraulic pump – 0012) during operation upstream (pressure port 52), at (pressure port 54 – 0015), and downstream (located downstream of the throat – 0016) of the main output of the pump.
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Furem with the flow monitoring device integration for monitoring the health of the hydraulic pump to avoid pump failure and minimizing backpressure on the hydraulic pump (0019, 0022).

Regarding claim 15, Furem teaches the sensor cluster comprises a pressure sensor, a temperature sensor, a flow sensor, and a pump demand sensor (plurality of sensors, pressure, temperature, flow, position, velocity – 0167).

Regarding claim 16, Furem teaches the neural network model comprises recurrent neural network (RNN) architecture for encoding multivariate time series data of the set of data streams, in an unsupervised manner, and wherein the set of transformations comprises data filtering and Fourier transformation operations (filter, correlate, transform, compress - 0177) (correlated variables — 0207) (pattern classification and/or recognition algorithm, data mining — 0208).

Regarding claim 17, Furem teaches identifying the set of unique signatures comprises: collecting a set of training data streams from the sensor cluster and a vacuum pressure sensor, the set of training data streams corresponding to temperature data, pressure data, flow data, pump demand data, and vacuum pressure data in association with subcomponents of the hydraulic apparatus (analyzing variables associated with the machine can comprise utilizing a pattern classification and/or recognition algorithm – 0208); applying one or more of the set of transformation operations to the set of training data streams; creating a training dataset derived from the set of training data streams and the set of transformation operations; and training the neural network model in one or more stages, based upon the using the training dataset, wherein training the neural network model comprises performing unsupervised training with the set of training data streams in a first phase, and performing back-propagation in a second phase (adaptively trained – 0208).

Regarding claim 18, Furem teaches returning the analysis comprises returning information pertaining to a failure event and a cause of the failure event of a subcomponent of the hydraulic apparatus (failures, error, performance states/events) (0186) (also characteristic vibration signature – 0210). 

Regarding claim 19, Furem teaches returning, based upon the analysis, a recommended action for improving or maintaining proper performance of the hydraulic apparatus (recommend a course of action related to the operation and/or maintenance of the machine - 0192).

Regarding claim 20, Furem teaches based upon the analysis, executing the recommended action, wherein executing the recommended action comprises performing a maintenance check on the hydraulic apparatus (recommend a course of action related to the operation and/or maintenance of the machine - 0192).

Regarding claim 21, Furem teaches based upon the analysis, executing the recommended action, wherein executing the recommended action comprises facilitating proactive management of equipment deployment (recommend a course of action related to the operation and/or maintenance of the machine - 0192).

Regarding claim 22, Furem teaches returning the analysis comprises returning information characterizing usage data of the hydraulic apparatus in association with at least one subcomponent  (failures, error, performance states/events) (0186) (also characteristic vibration signature – 0210) (recommend a course of action related to the operation and/or maintenance of the machine - 0192).

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SUNDARESWARA et al. (US Patent Application Publication 2019/0353277 A1) discloses a system and method for fault prediction through a Bayesian framework by collecting a plurality of historical parameters related to opening and closing of a valve across a plurality of operational legs;
Patri et al. (US Patent Application Publication 2016/0217379 A1) discloses method for predicting a failure of oilfield equipment based on univariate time series includes providing training data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862